     Case: 1:19-cv-07868 Document #: 50 Filed: 03/01/21 Page 1 of 1 PageID #:554

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Christopher George Pable
                                        Plaintiff,
v.                                                        Case No.: 1:19−cv−07868
                                                          Honorable Elaine E. Bucklo
Chicago Transit Authority, et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 1, 2021:


        MINUTE entry before the Honorable Heather K. McShain: Plaintiff's counsel has
advised the Court via email that Plaintiff will not pursue the motion to quash the
deposition of his spouse. Accordingly, the portion of the Court's minute order entered on
02/25/2021 [49] setting a briefing schedule for the anticipated motion is stricken. Mailed
notice. (pk, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
